Citation Nr: 1747122	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel







INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He also had a period of active duty for training (ACDUTRA) from June 1981 to October 1981 and had service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran withdrew his request to appear before a member of the Board in August 2012.  38 C.F.R. § 20.704(e).    


FINDINGS OF FACT

1.  The Veteran had a left ear hearing loss disability pursuant to VA regulations upon entrance into active duty service. 

2.  The Veteran's left ear hearing loss increased in severity during his active duty service.  


CONCLUSION OF LAW

Left ear hearing loss was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed left ear hearing loss was aggravated during his active duty service in Iraq as evidenced by the change in severity of his left ear hearing loss during service.  
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).
 
After review of the claims file, it appears that the Veteran's complete service treatment records may not be associated with the claims file.  Although a December 2003 enlistment examination report is not associated with the claims file, a December 2003 pre-deployment audiogram report is of record.  This audiogram notes that the Veteran had a VA hearing loss disability of the left ear upon entrance into service in December 2003 pursuant to 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the Board finds that the Veteran's left ear hearing loss disability was noted upon entry into service and the presumption of soundness does not attach. 

The contemporaneous medical evidence shows that the Veteran's pre-existing left ear hearing loss increased in severity during service.  A February 2005 audiogram report, dated upon the Veteran's return from Iraq, reveals a 20 decibel threshold shift in the left ear at 2000 Hertz.  

Shortly after separation from service, in August 2005, the Veteran had an audiogram which shows a 20 decibel threshold shift from the December 2003 audiogram report at 4000 Hertz.  See August 2005 VA treatment record.  A November 2006 National Guard audiogram report reveals a 20 decibel threshold shift at 500 Hertz and a 10 decibel threshold shift at 1000 Hertz when compared to the December 2003 audiogram report.  A comparison of the December 2003 audiogram report to a July 2007 National Guard audiogram report also shows threshold shifts of 20 decibels or more at 500, 1000, and 2000 Hertz.

The Veteran was afforded a VA examination in July 2016.  The examiner opined that the pre-existing left ear hearing loss was not aggravated beyond normal progression in military service.  The examiner supported her conclusion by stating that the Veteran did not undergo a significant in-service threshold shift.  As this conclusion is not consistent with the medical records noted above, this medical opinion is not adequate.  Accordingly, this medical opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In light of the medical evidence of record, the Board finds that the pre-existing left ear hearing loss worsened during service given the documented threshold shift from December 2003 to February 2005.  Accordingly, the presumption of aggravation attaches.  Moreover, the evidence does not establish that the in-service increase in severity of the pre-existing left ear hearing loss was clearly and unmistakably due to the natural progress of the disease given the documented threshold shifts seen from the December 2003, February 2005, August 2005, November 2006, and July 2007 audiogram reports.  Moreover, as the July 2016 VA examination report is inadequate and has no probative value, there is no probative evidence to the contrary.  Therefore, the presumption of aggravation has not been rebutted and service connection for hearing loss of the left ear is warranted.    


ORDER

Service connection for left ear hearing loss is granted.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


